Citation Nr: 0929835	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to July 
2004.  She served in Iraq in Operation Iraqi Freedom.
This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied entitlement to service connection for a left hip 
disability.  

In July 2008, the Board remanded this matter and claims for 
service connection for low back and right lower extremity 
disabilities for further development.  In March 2009, an 
agency of original jurisdiction (AOJ) granted service 
connection for low back and right lower extremity 
disabilities, thereby resolving the appeal as to those 
issues.

In a June 2008 written statement (VA Form 646), the Veteran's 
representative raised the issue of entitlement to service 
connection for a right leg disability (claimed as right leg 
shorter than left leg).  This claim has not yet been 
adjudicated and is therefore referred to the RO for 
appropriate action.  


FINDING OF FACT

The Veteran does not have a current left hip disability.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability 
are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in August 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
her claim for service connection for a left hip disability.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist her in obtaining and the evidence it was expected that 
she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2004 
letter complied with this requirement.

To the extent that all of the Dingess/Hartman notice 
requirements apply in this case, the Veteran's status as a 
Veteran has been substantiated.  The Veteran was notified of 
the second and third elements of a service connection claim 
in the August 2004 letter.  The Veteran was not notified of 
the disability-rating and effective-date elements of her 
claim.  However, as the Veteran's service connection claim is 
being denied, and no rating or effective date is being 
assigned, she has suffered no prejudice from the deficiency 
with regard to these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained some of the Veteran's service 
treatment records and all of the identified post-service VA 
treatment records.  VA also made repeated requests for some 
of the Veteran's service treatment records; however no such 
records could be located.  Therefore, VA determined that any 
further efforts to obtain such records would be futile.  38 
C.F.R. § 3.159(c)(2).  In addition, the Veteran was afforded 
a VA examination for a left hip disability.

Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
service department has not suggested alternate sources of 
records, but VA did make multiple requests for records and 
ask the Veteran for copies of any records in her possession.  
She provided additional records.  While she has reported in 
service treatment for her service connected right hip 
disability, she has not reported any in-service treatment for 
a left hip disability.  It would not be possible to seek 
treatment records from alternate sources, because there is no 
evidence that such treatment took place.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a left 
hip disability is thus ready to be considered on the merits.


Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

In this case, there is no medical evidence of a current left 
hip disability.  A December 2004 VA examination report 
indicates that no pathology was found for the Veteran's 
claimed left hip condition.  A February 2003 VA X-ray report 
indicates that images of the hips were normal and that there 
was no scintigraphic boney abnormality noted to explain the 
Veteran's symptoms.  A September 2004 VA X-ray report also 
indicates that examination of the left hip was negative for 
any abnormalities.  

Furthermore, a December 2008 VA examination report indicates 
that examination of the left hip revealed no abnormalities 
and that the Veteran denied any pain or problems with the 
left hip.  

The Veteran indicated in her July 2004 claim and during the 
September 2004 VA examination that she experienced left hip 
pain.  However, pain without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  There is no other evidence of a current left hip 
disability.  Therefore, a current disability has not been 
demonstrated.  McClain, 21 Vet. App. at 321.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to service connection for a left hip disability 
must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-57.




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left hip disability 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


